Order denying motion to require defendant to furnish security for the payment of alimony reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted to the extent of requiring defendant, within ten days from the entry of the order herein, to furnish a bond with corporate surety in the sum of $5,000 to secure the payment of alimony due and to become due under the order or judgment directing payment thereof. Under the undisputed facts herein, a clear case was made requiring the Special Term, in the exercise of a sound legal discretion, to compel defendant to furnish reasonable security for the payment of alimony pursuant to section 1171 of the Civil Practice Act, and the refusal of such relief was not a proper exercise of discretion. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.